Name: Council Decision (EU, Euratom) 2016/454 of 22 March 2016 appointing three Judges to the European Union Civil Service Tribunal
 Type: Decision
 Subject Matter: NA;  EU institutions and European civil service;  organisation of the legal system
 Date Published: 2016-03-30

 30.3.2016 EN Official Journal of the European Union L 79/30 COUNCIL DECISION (EU, Euratom) 2016/454 of 22 March 2016 appointing three Judges to the European Union Civil Service Tribunal THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the fourth paragraph of Article 257 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular paragraph 1 of Article 106a thereof, Whereas: (1) The mandate of two Judges of the European Union Civil Service Tribunal (the Civil Service Tribunal) has ended with effect from 30 September 2014, and the mandate of a further Judge has ended with effect from 31 August 2015. It is therefore necessary under Article 2 and Article 3(1) of Annex I to the Protocol No 3 on the Statute of the Court of Justice of the European Union, annexed to the Treaty on European Union, the Treaty on the Functioning of the European Union and the Treaty establishing the European Atomic Energy Community, to appoint three Judges to fill those vacancies. (2) Following a public call for applications published in 2013 (1) with a view to the appointment of two Judges to the Civil Service Tribunal, the Committee set up by Article 3(3) of Annex I to the Protocol No 3 (the selection committee) delivered an opinion on the candidates' suitability to perform the duties of a Judge of the Civil Service Tribunal. The selection committee appended to its opinion a list of six candidates having the most suitable high-level experience. (3) Following the political agreement on the reform of the judicial architecture of the European Union that led to the adoption of Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council (2), the Court of Justice presented on 17 November 2015 a proposal for a Regulation of the European Parliament and of the Council on the transfer to the General Court of the European Union of jurisdiction at first instance in disputes between the Union and its servants with effect from 1 September 2016. (4) In these circumstances, for reasons of timing, it is appropriate not to publish a new public call for applications, but rather to draw on the list of the six candidates having the most suitable high-level experience established by the selection committee following the public call for applications published in 2013. (5) It is therefore appropriate to appoint three of the persons included on that list as Judges of the Civil Service Tribunal, ensuring a balanced composition of the Civil Service Tribunal on as broad a geographical basis as possible from among nationals of the Member States and with respect to the national legal systems represented. The three persons on that list having the most suitable high-level experience are Mr Sean VAN RAEPENBUSCH, Mr JoÃ £o SANT'ANNA and Mr Alexander KORNEZOV. Mr JoÃ £o SANT'ANNA and Mr Alexander KORNEZOV should be appointed with effect from the date of entry into force of this Decision. Given that Mr Sean VAN RAEPENBUSCH was already a Judge at the Civil Service Tribunal until 30 September 2014 and continued to hold office pending the Decision of the Council in accordance with Article 5 of Protocol No 3, it is appropriate to appoint him for a new mandate with effect from the day after the end of his previous mandate. (6) It follows from Article 2 of Annex I to the Protocol No 3 that any vacancy is to be filled by the appointment of a new Judge for a period of six years. However, upon the application of the proposed Regulation on the transfer to the General Court of the European Union of jurisdiction at first instance in disputes between the Union and its servants, the Civil Service Tribunal will no longer exist, and the mandate of the three Judges appointed by this Decision will thus end ipso facto on the date preceding that on which that Regulation applies, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as Judges to the European Union Civil Service Tribunal:  Mr Sean VAN RAEPENBUSCH, with effect from 1 October 2014,  Mr JoÃ £o SANT'ANNA, with effect from 1 April 2016,  Mr Alexander KORNEZOV, with effect from 1 April 2016. Article 2 This Decision shall enter into force on 1 April 2016. Done at Brussels, 22 March 2016. For the Council The President A.G. KOENDERS (1) OJ C 353, 3.12.2013, p. 11. (2) Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council of 16 December 2015 amending Protocol No 3 on the Statute of the Court of Justice of the European Union (OJ L 341, 24.12.2015, p. 14).